JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant, which includes a request to transfer to the District of Columbia Superior Court a motion for post-conviction relief. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED that the request to transfer be denied without prejudice to appellant filing his motion for post-conviction relief in the District of Columbia Superior Court. It is
FURTHER ORDERED AND ADJUDGED that the district court’s order filed January 30, 2014, be affirmed. Appellant has not shown that the district court erred in concluding that his federal claims related to his District of Columbia murder conviction are barred by Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994), because the conviction has not been invalidated in a prior proceeding. Nor has appellant shown that the district court erred in dismissing his challenge to pending District of Columbia criminal proceedings under the abstention doctrine of Younger v. Harris, 401 U.S. 37, 91 S.Ct. 760, 27 L.Ed.2d 669 (1971). See JMM Corp. v. District of Columbia, 378 F.3d 1117, 1125 (D.C.Cir.2004) (holding that the District of Columbia is a state for purposes of Younger abstention).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41